Citation Nr: 0322845	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  00-24 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Washington, DC


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA death benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


REMAND

The served on active duty from October 1942 to November 1973.  
He died in March 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied 
entitlement to service connection for the cause of the 
veteran's death.  The appellant entered notice of 
disagreement with this decision in December 1999; the RO 
issued a statement of the case in March 2000; and the 
appellant entered a substantive appeal, on a VA Form 9, which 
was received in December 2000. 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the appellant is expected to obtain and submit, and 
which evidence VA will obtain.  See 38 U.S.C.A. § 5103(a) and 
(b) (West 2002).  Also see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, a remand in this case is required 
for compliance with the notice and duty to assist provisions 
contained in the VCAA.  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit reiterated that, absent a waiver of VCAA notice and 
duty to assist provisions, the provisions of 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002) require VA to afford an 
appellant one year for receipt of any additional evidence; if 
the case is returned to the Board, the Board will not be able 
to adjudicate the claim prior to the expiration of the one 
year time period.  The appellant may waive the right to 
notice and duty to assist required by the VCAA, although the 
record does not reflect that she has done so. 

In addition, VA must consider the issue of whether the 
appellant may be recognized as the veteran's surviving spouse 
for VA death benefits, which is not something that the RO 
looked at when adjudicating this case.  Subject to certain 
requirements, Dependency and Indemnity Compensation (DIC) is 
payable to a veteran's surviving spouse because of the 
veteran's service-connected death.  38 U.S.C.A. § 1310 (West 
2002).  The term "spouse" means a person of the opposite 
sex who is a wife or husband.  The term "wife" means a 
person whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) (2002) and 38 C.F.R. § 3.50 (2002).  
The term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j) 
(2002).  The term "surviving spouse" is defined in 
pertinent part as a person of the opposite sex who (1) was 
the lawful spouse of a veteran at the time of the veteran's 
death, and (2) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
(except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without fault of 
the spouse), and (3) who has not remarried.  38 U.S.C.A. § 
101(3) (West 2002); 38 C.F.R. § 3.50 (2002).

The evidence in this case includes evidence developed since 
the last supplemental statement of the case, and which the RO 
has not had an opportunity to review.  The additional 
evidence, for which a waiver of initial RO consideration has 
not been received, consists of a divorce decree from the San 
Bernardino County Superior Court that reflects that the 
appellant's marital status with the veteran ended in December 
1998, which was prior to the veteran's death in March 1999.  
The appellant needs to be advised of the law and regulations 
pertaining to recognition as a surviving spouse, and should 
be given the opportunity to present evidence or argument that 
on the date of the veteran's death in March 1999 she was the 
lawful spouse of the veteran, that she lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without fault of the spouse), and that she has not remarried.  
38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50 (2002).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R.       § 
3.159 (2002).  The RO should also notify 
the appellant of what evidence is required 
to substantiate her claim for recognition 
as the surviving spouse of the veteran for 
VA death benefits, what evidence, if any, 
the appellant is to submit, and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  
Any notice given, or action taken 
thereafter by the RO, must also comply 
with the holdings of Disabled American 
Veterans, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(appellant is to be afforded one year from 
VCAA notice to submit additional 
evidence).    

2.  The RO should again review the 
record, adjudicate the issue of 
entitlement to recognition as the 
veteran's surviving spouse for VA death 
benefits, and, if the decision is adverse 
to the appellant, issue a supplemental 
statement of the case.  The supplemental 
statement of the case should include the 
laws and regulations pertaining to the 
issue of recognition as the veteran's 
surviving spouse for VA death benefits.  
The RO should consider all evidence added 
to the record since the last supplemental 
statement of the case in January 2002, 
specifically including a divorce decree 
from the San Bernardino County Superior 
Court that reflects that the appellant's 
marital status with the veteran ended in 
December 1998.  If the benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


